  Case 1:18-cv-01411-PLM-PJG ECF No. 1 filed 12/20/18 PageID.1 Page 1 of 7




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

ROBERT KLEINHANS,
      Plaintiff,                                    Case No.
-vs.-

LJ ROSS ASSOCIATES, INC.,
a Michigan corporation,
      Defendant.
_________________________________________/


                     COMPLAINT AND JURY DEMAND

      NOW COMES THE PLAINTIFF, ROBERT KLEINHANS,

THROUGH COUNSEL, CREDIT REPAIR LAWYERS OF AMERICA, BY

GARY D. NITZKIN, and for his Complaint against the Defendant, pleads as

follows:


                                 JURISDICTION

   1. This is an action for damages, brought against a debt collector for violating

      the Fair Debt Collection Practices Act at 15 U.S.C. § 1692 et seq.

      ("FDCPA"), Michigan Collection Practices Act at M.C.L. § 445.251 et seq.

      ("MCPA") and the Michigan Occupational Code at M.C.L. § 339.901 et seq.

      ("MOC").



                                         1
Case 1:18-cv-01411-PLM-PJG ECF No. 1 filed 12/20/18 PageID.2 Page 2 of 7




                                   VENUE

2. The transactions and occurrences which give rise to this action occurred in

   Ingham County, Michigan.

3. Venue is proper in the Western District of Michigan.


                                  PARTIES
4. Plaintiff is a natural person residing in City of Lansing, Ingham County,

   Michigan.

5. The Defendant to this lawsuit is LJ Ross Associates, Inc., which is a

   Michigan corporation that conducts business in the State of Michigan.

                          GENERAL ALLEGATIONS

6. Defendant is attempting to collect two consumer type debts in the amounts

   of $146 and $28 allegedly owed by Plaintiff to Sparrow Hospital Lab (“the

   Alleged Debts”).

7. On May 25, 2018, Plaintiff obtained his Equifax credit disclosure and

   noticed Defendant reporting the Alleged Debts.

8. On or about July 13, 2018, Plaintiff submitted a letter to Defendant disputing

   the Alleged Debts.

9. On September 23, 2018, Pentagon Federal Credit Union, a prospective

   lender, obtained Plaintiff’s Equifax credit disclosure.

                                       2
Case 1:18-cv-01411-PLM-PJG ECF No. 1 filed 12/20/18 PageID.3 Page 3 of 7




10.On October 22, 2018, Plaintiff obtained his Equifax credit disclosure which

   showed Defendant failed or refused to flag the Alleged Debts as disputed, in

   violation of the FDCPA.

11.In the credit reporting industry, data furnishers, such as the Defendant,

   communicate electronically with the credit bureaus.

12.Defendant had more than ample time to instruct Experian, Equifax and

   Trans Union to flag its tradelines as Disputed.

13.Defendant’s inaction to have its trade line on Plaintiff’s credit reports

   flagged as disputed was either negligent or willful.

14.Plaintiff suffered pecuniary and emotional damages as a result of

   Defendant’s actions. His credit report continues to be damaged due to the

   Defendant’s failure to properly report the associated tradelines.



    COUNT I – VIOLATION OF THE FAIR DEBT COLLECTION
                     PRACTICES ACT
15.Plaintiff reincorporates the preceding allegations by reference.

16.At all relevant times Defendant, in the ordinary course of its business,

   regularly engaged in the practice of collecting debts on behalf of other

   individuals or entities.

17.Plaintiff is a "consumer" for purposes of the FDCPA and the account at issue

   in this case is a consumer debt.
                                       3
  Case 1:18-cv-01411-PLM-PJG ECF No. 1 filed 12/20/18 PageID.4 Page 4 of 7




   18.Defendant is a "debt collector" under the Fair Debt Collection Practices Act

      ("FDCPA"), 15 U.S.C. §1692a(6).

   19.Defendant's foregoing acts in attempting to collect this alleged debt violated

      the following provisions of the FDCPA:

         a. 15 U.S.C. §1692e by reporting credit information which is known to

             be false, including failure to communicate that disputed debts are

             disputed.

   20.To date, and a direct and proximate cause of the Defendant’s failure to honor

      its statutory obligations under the FDCPA, the Plaintiff has continued to

      suffer from a degraded credit report and credit score. Defendant has

      willfully continued to report false information on the Plaintiff’s credit report.

   21.Plaintiff has suffered economic, emotional, general and statutory damages as

      a result of these violations of the FDCPA.




   WHEREFORE, PLAINTIFF PRAYS THAT THIS COURT grant him

damages plus costs, interest and attorneys' fees as provided by the Fair Debt

Collection Practices Act.


 COUNT II - VIOLATION OF THE MICHIGAN OCCUPATIONAL CODE
   22.Plaintiff incorporates the preceding allegations by reference.
                                          4
  Case 1:18-cv-01411-PLM-PJG ECF No. 1 filed 12/20/18 PageID.5 Page 5 of 7




   23. Defendant is a "collection agency" as that term is defined in the Michigan

      Occupational Code ("MOC"), M.C.L. § 339.901(b).

   24.Plaintiff is a debtor as that term is defined in M.C.L. § 339.901(f).

   25.Defendant’s foregoing acts in attempting to collect this alleged debt violated

      the following provisions of the MOC:

         a. MCL §339.915(q) by failing to implement a procedure designed to

             prevent a violation by an employee.

   26.Plaintiff has suffered damages as a result of these violations of the Michigan

      Occupational Code.

   27.These violations of the Michigan Occupational Code were willful.



   WHEREFORE, PLAINTIFF PRAYS THAT THIS COURT grant him

damages plus costs, interest and attorneys' fees as provided by the Michigan

Occupational Code.


      COUNT III - VIOLATION OF THE MICHIGAN COLLECTION
                         PRACTICES ACT
   28.Plaintiff incorporates the preceding allegations by reference.

   29. Defendant is a "Regulated Person" as that term is defined in the Michigan

      Collection Practices Act ("MCPA"), at MCL § 445.251.

   30.Plaintiff is a "Consumer" as that term is defined at MCL § 445.251.
                                          5
  Case 1:18-cv-01411-PLM-PJG ECF No. 1 filed 12/20/18 PageID.6 Page 6 of 7




   31.Defendant’s foregoing acts in attempting to collect this debt violated the

      following provisions of the MCPA:

         a. MCL §445.252(q) by failing to implement a procedure designed to

            prevent a violation by an employee.

   32.Plaintiff has suffered damages as a result of these violations of the MCPA.

   33.These violations of the MCPA were willful.



      WHEREFORE, PLAINTIFF PRAYS THAT THIS COURT grant him

damages plus costs, interest and attorneys' fees as provided by the Michigan

Collection Practices Act.


                    DEMAND FOR JUDGMENT RELIEF
   Accordingly, Plaintiff requests that the Court grant him the following relief

against the Defendant:

   a. Actual damages;

   b. Statutory damages;

   c. Statutory costs and attorneys’ fees; and

   d. Exemplary and Punitive Damages for Defendant’s willful violation of the

      Fair Debt Collection Practices Act.



                                         6
Case 1:18-cv-01411-PLM-PJG ECF No. 1 filed 12/20/18 PageID.7 Page 7 of 7




                             JURY DEMAND

   Plaintiff hereby demands a trial by Jury.


                          Respectfully submitted.


December 20, 2018        /s/ Gary Nitzkin
                         GARY D. NITZKIN (P41155)
                         CARL SCHWARTZ (P70335)
                         CREDIT REPAIR LAWYERS OF AMERICA
                         Attorneys for Plaintiff
                         22142 West Nine Mile Road
                         Southfield, MI 48033
                         (248) 353-2882
                         Fax (248) 353-4840
                         Email – gary@crlam.com




                                      7
